DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Responsive to the amendment filed 15 July 2021 claims 1, 14, and 16 are amended and claim 22 added.  Claims 1-5 and 7-22 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 15 July 2021 the rejections are changed corresponding to applicant’s claim amendments.  

Terminal Disclaimer
The terminal disclaimer filed on 15 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17/134757, 16/804,676 and 10,745789 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-8, 11-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”).
Regarding claim 1, Woodall teaches a composition for splitting water into hydrogen and hydroxide, which comprises aluminum metal and an alloy of indium and gallium (See abstract or Summary of the Invention).  Woodall teaches that the aluminum may be mixed with tin ([0012]), thus defining an aluminum alloy.  Woodall teaches that the aluminum material may be in the form of spherical or rod-shaped pellets (see [0047]-[0048]), thus describing at least one aluminum “object.”  Woodall teaches that the alloy of indium and gallium is a eutectic composition ([0059]-[0061]).  Woodall describes that the aluminum “solid-state component” and the indium “liquid metal alloy” are combinable to react with water in order to produce hydrogen (see [0012], [0068]-[0080], and Examples 1 thru 3 and Figs 10-12).  Woodall teaches that the “liquid” exists at the grain boundary of the aluminum metal (see [0062]-[0069], and specifically [0063]).  

Woodall teaches that aluminum includes a passive oxide as claimed ([0027]).  
Woodall describes that an alloy of 90/10 or 98/2 aluminum/tin may be used (See Examples 1-3).  
Woodall in view of Ishida does not describe any values as to what the amount of deformed unrecrystallized aluminum would be.  However, Ishida describes that the aluminum grains become “fiber shape” (see [0048]).  In this case, the cold working treatment is clearly taught to generate a fibrous grain, and additionally to promote the reaction of water with the aluminum metal for generating hydrogen (cited above).  Ishida teaches the same type of microstructure claimed, applied by cold work, in the same material, used for the same purpose as applicant.  Thus the claimed property would have Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  

Woodall teaches that the two components for the reaction are in a “solid-like” mixed state, in which the solid metal exists and the liquid component is a liquid within the solid (see [0036]).  Thus Woodall envisions wherein the eutectic exists within an aluminum metal object.  
Woodall does not teach that the at least one aluminum object is cold worked and unrecrystallized.  
Ishida teaches a hydrogen gas generating method which includes bringing aluminum alloy that has been subjected to a rolling treatment or a powdering treatment into water (See abstract or Summary).  Ishida teaches that the aluminum may be combined with metal such as Sn and In, which will form liquid for the reaction (See [0037]-[0039]).  Ishida teaches that gallium may also be added ([0042]-[0046]).  Ishida teaches that it is preferable that the aluminum be rolled (see [0047]-[0048]).  Ishida teaches that by such a rolling the aluminum grains become fibrous (non-recrystallized), and form cracks which allow water to penetrate and more fully react ([0048]).  It is believed that this would also necessarily include the oxide of the alloy.  
Regarding wherein the aluminum contains misaligned grains defining grain boundaries, Woodall
clearly describes grain boundaries ([0012], [0026]). The limitation of being “misaligned” grains is descriptive of a grain boundary in general, and is thus inherent to the aluminum in the disclosure of
Woodall. Applicant is directed to MPEP 2112.
	Woodall teaches that the two components for the reaction are in a “solid-like” mixed state, in which the solid metal exists and the liquid component is a liquid within the solid (see [0036]).  Thus Woodall envisions wherein the eutectic exists as wetting the grain boundaries of the aluminum.  

Regarding claims 2- 5, Woodall teaches the same types of Ga/In/Sn eutectic alloys as claimed (See [0059]-[0060]).  
Regarding claim 7, Woodall teaches spherical pellets of the aluminum material (see [0047]-[0048]).
Regarding claim 8, Woodall teaches diameters of greater than about 10 mm (See [0048]).  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In this case the size of greater than 10 is close enough to the calim size of less than 10 that the skilled artisan would expect the two hydrogen generation materials to generate hydrogen similarly.  
Regarding claim 11, Ishida teaches that the grains become fiber shape ([0048]). 
Regarding claims 12-13, the same materials combined in the same way would have been reasonably expected to have exhibited similar properties.  What is claimed would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claims 14-19 and 21-22, Woodall in view of Ishida is applied as stated above.  The same materials combined in the same way would have been reasonably expected to have exhibited similar properties.  What is claimed would have naturally flowed from following the teachings of the prior art.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).


Claims 9-10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120052001 A1 (hereinafter “Woodall”), in view of US 2012/0107228 A1 (hereinafter “Ishida”) as applied to claim 1 above, and further in view of US 2002/0088178 A1 (hereinafter “Davis”).
Regarding claims 9-10 and 20, Woodall in view of Ishida does not teach a spool of wire. 
Davis teaches a hydrogen generation apparatus (title, Fig. 5, Summary).  Davis teaches that the hydrogen generation apparatus includes a spool of fuel material (Fig 5, Summary).  Davis teaches that by use of such an arrangement, the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  
It would have been obvious to one of ordinary skill in the art at time of invention to have made the kit of Woodall, and further to have applied a rolling treatment to the aluminum component as taught by Ishida (cited above), because Ishida teaches that this creates cracks which allow water to permeate the metal, and  more fully react to form hydrogen ([0048]), and further to have used the spool of wire form for the fuel, as taught by Davis, because Davis teaches the fuel is safely transportable and the system is robust against mechanical fouling (See [0026]).  

Response to Arguments
Applicant’s arguments regarding priority, and the rejections under 35 USC 112 and the judicially created doctrine of obviousness-type double patenting have been considered.  The rejections are obviated by the terminal disclaimer and the amendments to the claims.  
Applicant’s arguments about the rejections over Woodall in view of Ishida have been considered but they are not persuasive.  
Applicant argues that the prior art does not teach or fairly suggest the invention of claim 1.

Applicant argues that Ishida does not cure the deficiencies of Woodall in that regard. Specifically, applicant notes that Ishida teaches that fine Al grains are precipitates in a matrix of metal, and thus the precipitated Al grain in a matrix is what contains fibrous shape rather than an Al-alloy having eutectic along grain boundaries as claimed. The examiner thanks applicant for the well-reasoned technical argument, but respectfully disagrees with the conclusions made. 
First, Ishida teaches that aluminum is melted with other elements, and then cast, and then rolled (see Examples). Applicant’s argument that this is not an Al- alloy lacks persuasive merit when the teachings of Ishida are considered as a whole. Perhaps more importantly, though, the Office never once argued that Ishida teaches the entire fuel material as claimed. The argument was that Ishida teaches information, which when combined with the base teachings of Woodall, render the claims obvious. Ishida describes rolling is useful to generate cracks in aluminum, which appears to improve hydrogen generation ([0048], Examples) . For example, Ishida’s Table 1 shows that Al with “X” being 5 mass% of tin yields good results when treated by deformation. This is the same field of endeavor as applicant and Woodall.
When all of the evidence is considered as a whole, evidence of obviousness outweighs evidence of nonobviousness.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734